DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, the drawings, and the specification submitted on 09/16/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 09/16/2021.
In the reply, the applicant amended claims 1-4, 11-13, and 17 and added claims 18-20.
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:
In claim 9, lines 1-2, “the substrate” should read “the support portion”
In claim 18, line 2, “near the first end” should read “near the first edge”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2011/0023208).

    PNG
    media_image1.png
    933
    970
    media_image1.png
    Greyscale

Regarding claim 1, Liao discloses a wearable apparatus (see Fig. 2 illustrating the wearable apparatus being worn by a patient) for securing a medical tube (“medical tubes 16” of Fig. 2) having fluid communication with an interior of a patient via an insertion point (see Fig. 3d illustrating the medical tube having fluid communication with the interior of the patient below “ribcage r”), the apparatus being 
Regarding claim 2, Liao discloses the apparatus of claim 1 and further discloses wherein the one or a plurality of finger pairs (12a/12b) are formed as bilateral finger pairs (see Fig. 3f illustrating how each finger of a finger pair originates from a lateral position which is opposite the lateral position of the corresponding finger of the given finger pair and note how, therefore, the plurality of finger pairs are formed as bilateral finger pairs) extending from a noncentral location on the support section (see Fig. 3f illustrating how the bilateral finger pairs extend from a noncentral location on the support section) to a central location (see Fig. 4-6b illustrating how the fingers extend to a central location and note how the fingers are overlaid upon one another at the central location of the support and note how, therefore, the fingers within a bilateral finger pair extend to a central location where they meet).
Regarding claim 3, 
Regarding claim 4, Liao discloses the apparatus of claim 1 and further discloses the apparatus comprising a stability sheet (“base 23b” of Fig. 2) releasably attached to the support portion (see [0128], lines 4-7) and sandwiched between the one or a plurality of opposing finger pairs (12a/12b) and the fastener elements (23a, see Fig. 40 illustrating how the stability sheet is sandwiched between the opposing finger pairs and the fastener elements).
Regarding claim 5, Liao discloses the apparatus of claim 1 and further discloses wherein the cover portion (19) is integral with the support portion (see [0111], lines 6-7 indicating how, “elastic straps 19 are attached/sewn to the back of the vest” and note how, therefore, the cover portion is integral with the support portion which forms a portion of the vest) with the cover portion (19) folding over the support portion to enclose the mounting surface and the one or more fastener elements (23a) therein (see Fig. 1-2 illustrating how the cover portion is folded over the support portion to enclose the mounting surface and the one or more fastener elements therein).
Regarding claim 6, Liao discloses the apparatus of claim 1 and further discloses wherein the one or more fastener elements (23a) comprise a strap (“straps 21” of Fig. 28) that can form a recloseable loop (see Fig. 30-32 illustrating how the strap forms a loop which may be opened or closed and note how, therefore, the loop is recloseable). 
Regarding claim 7, Liao discloses the apparatus of claim 1 and further discloses wherein the one or more fastener elements (23a) comprise an elongated strip (“longer strap 21a” of Fig. 30-32) and a buckle (“strap receptacle 21c” of Fig. 30-32, see Fig. 30-32 illustrating how “strap receptacle 21c” functions as a buckle) wherein the elongated strip (21a) cooperates with the buckle (21c) to form a recloseable loop (see Fig. 30-32 illustrating how the elongated strip cooperates with the buckle to form a recloseable loop).
Regarding claim 8, Liao discloses the apparatus of claim 1 and further discloses wherein the cover (19) is attached to the mounting surface with a hook and loop fastening device (see [0102] 
Regarding claim 9, Liao discloses the apparatus of claim 1 and further discloses the apparatus comprising a pair of shoulder straps (“suspender 10” and “suspender 11” of Fig. 3f) attached to the substrate (see Fig. 3f-6b and see [0104] indicating how the shoulder straps are attached to the support surface).
Regarding claim 11, Liao discloses a method for releasably securing a medical tube (“medical tubes 16” of Fig. 2) that is in fluid communication with an interior of a patient at an insertion point (see Fig. 3d illustrating the medical tube having fluid communication with the interior of the patient below “ribcage r”), the method comprising: providing a wearable apparatus (see Fig. 2 illustrating the wearable apparatus being worn by a patient) to be worn by the patient having a support portion (see Examiner’s annotated Fig. 6b above) with a mounting surface (see Examiner’s annotated Fig. 6b above and note how “right straps 12a” form a mounting surface on the support portion), the support portion having a first edge (see Examiner’s annotated Fig. 6b above) and a second edge (see Examiner’s annotated Fig. 6b above), a cover portion (“rear strap 19” of Fig. 1-2, see Fig. 1-2 illustrating how the cover portion originates from the rear-side of the apparatus and wraps over the front of the apparatus to cover the support portion and mounting surface) releasably attachable to the support portion (see [0102] indicating how, “rear elastic straps 19, which wrap around the front of the vest and attach to the vest and to each other via hook and loop fasteners, securing any apparatuses underneath”), and one or a plurality of fingers opposing finger pairs (“right 12a and left 12b horizontal straps” of Fig. 3f) formed within the support portion (see Fig. 6b above and see Fig. 3f illustrating how the apparatus comprises two pairs of opposing finger pairs which are within the support portion and note how each pair comprises a “right strap 12a” and a “left strap 12b”), the opposing finger pairs (12a/12b) defining an access channel (“channel”, see Examiner’s annotated Fig. 6b above and note from Fig. 3f-6b how the 
Regarding claim 12, Liao discloses the method according to claim 11 and further discloses the method comprising closing the cover portion (19) to enclose the access channel (see Examiner’s annotated Fig. 6b above), the one or more fastener elements (23a), and at least a portion of the medical tube (16) in a chamber (see [0102] indicating how, “rear elastic straps 19, which wrap around the front 
Regarding claim 13, Liao discloses the method according to claim 11 and further discloses wherein the cover portion (19) and the support portion (see Fig. 6b above) are integral (see [0111], lines 6-7 indicating how, “elastic straps 19 are attached/sewn to the back of the vest” and note how, therefore, the cover portion is integral with the support portion which forms a portion of the vest), the method further comprising folding the cover (19) over the support portion (se Fig. 6b above) to enclose the access channel (see Fig. 6b above), the one or more fastener elements (23a), and at least a portion of the medical tube (16) therein (see Fig. 1-2 illustrating how the cover portion is folded over the support portion to enclose the access channel, the one or more fastener elements, and a portion of the medical tube therein).
Regarding claim 15, Liao discloses the method according to claim 11 and further discloses providing one or more fastener elements (23a) having a recloseable loop to facilitate insertion of the medical tube (16) therein (see Fig. 30-32 illustrating how “straps 21” form a loop which may be opened or closed to facilitate the insertion of the medical tube and note how, therefore, the loop is recloseable).
Regarding claim 16, Liao discloses the method according to claim 15 and further discloses the method comprising rolling a substantially flat elongated strip (“longer strap 21a” of Fig. 30-32) connected to the fastener element tube holder (23a) to form the recloseable loop (see Fig. 30-32 illustrating how the elongated strip is rolled to form the recloseable loop). 
Regarding claim 17, Liao discloses a wearable assembly (see Fig. 2 illustrating the wearable assembly being worn by a patient) for releasably securing a medical tube (“medical tubes 16” of Fig. 2) that is in fluid communication with an interior of a patient at an insertion point (see Fig. 3d illustrating the medical tube having fluid communication with the interior of the patient below “ribcage r”), the 
Regarding claim 18, Liao discloses the wearable assembly of claim 17 and further discloses the assembly comprising one or more strips (“straps 15” of Fig. 40) disposed on the mounting surface (see Fig. 6b above and see Fig. 40 illustrating how the strips are disposed on the mounting surface) and across the access channel near the first end (see Fig. 40 illustrating how the strips travel across the access channel and over the first edge) for removable capturing the medical tube (16) through the support portion (see Fig. 40 and see [0113], lines 1-7).
Regarding claim 19, Liao discloses the wearable apparatus of claim 1 and further discloses wherein there are at least two bilateral finger pairs (12a/12b) formed within the support portion (see Fig. 6b above illustrating how there are two bilateral finger pairs which are formed within the bounds of the support portion). 
Regarding claim 20, Liao discloses the wearable apparatus of claim 1 and further discloses the apparatus comprising one or more strips (“straps” of Fig. 40) disposed on the mounting surface (see Fig. 6b above and see Fig. 40 illustrating how the straps are disposed on the mounting surface), each one of the one or more strips (15) bridging the channel (see Fig. 6b above) for removably capturing the medical tube (16) through the support section (see Fig. 40 and see [0113], lines 1-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2011/0023208) in view of Villapiano (US 6,032,289).
Regarding claim 10, Liao discloses the apparatus of claim 1. Liao does not, however, disclose wherein the one or more fastener elements are disposed on the mounting surface in location that cause the medical tube to be oriented substantially horizontally in an area of the one or more fastener elements.
In the same field of endeavor, Villapiano teaches a wearable apparatus (“garment 100” of Fig. 1A-1B) for securing a medical tube (“tubing 105” of Fig. 1A-1B) having fluid communication with an interior of a patient via an insertion point (see Col. 1, lines 11-15), the apparatus (100) comprising: one or more fastener elements (“hook fasteners 106” of Fig. 1A) disposed on a mounting surface (“band 102” of Fig. 1A), wherein the one or more fastener elements (106) releasably secure at least a portion of the medical tube (105) to the apparatus (100); wherein the one or more fastener elements (106) are disposed on the mounting surface (102) in locations that cause the medical tube (105) to be oriented substantially horizontally in an area of the one or more fastener elements (106, see Fig. 1A illustrating the fastener elements disposed in locations that cause the medical tube to be oriented substantially horizontally in an area of the one or more fastener elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Liao such that the one or more fastener elements are disposed on the mounting surface in location that cause the medical tube to be oriented substantially horizontally in an area of the one or more fastener elements in the manner taught by Villapiano. One of ordinary skill in the art would be motivated to make such a modification because Liao teaches that the apparatus may contain any number of fastener elements and that the fastener elements may disposed at any location on the vest where medical tubing is located (see [0141], lines 18-21 of Liao) and Vallapiano teaches that medical tubing may be located in a horizontal configuration. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2011/0023208) in view of Harders et al. (US 2017/0136215).
Regarding claim 14, Liao discloses the method of claim 11 and further comprises the method comprising fortifying the support section (see Fig. 6b above) with a stability sheet (“base 23b” of Fig. 28). Laio does not, however, disclose the one or more fastener elements are releasably disposed on the stability sheet.
In the same field of endeavor, Harders et al. teaches a fastener element (“tube holder 20” of Fig. 6) which is provided with an adhesive foundation (“adhesive layer 68” of Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liao such that the one or more fastener elements correspond to the fastener elements comprising an adhesive foundation which are taught by Harders et al.  Such a modification would be advantageous because the fastener elements taught by Harders et al advantageously provide increased securement (gripping) of tubes (see [0017], lines 1-5 of Harders et al.). Furthermore, such a modification provides wherein the one or more fastener elements are releasably disposed on the stability sheet due to the adhesive foundation of the fastener elements. 
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783